Citation Nr: 1118741	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

What evaluation is warranted for atherosclerotic heart disease, status post inferior wall myocardial infarction, with old atypical angina pectoris, and normal left ventricular function (hereinafter "heart disorder"), from January 21, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to July 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The case was remanded by the Board in July 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2007 the Veteran reported that he is in receipt of Social Security disability benefits due to his heart disorder.  The Veteran's Social Security records have not been associated with the claims folder.  When the VA is put on notice of the existence of Social Security Administration records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, further development is in order.  38 C.F.R. § 3.159 (2010).

Further, the Veteran was last examined in June 2009.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As his symptoms may have increased in severity since his last examination, the Veteran should be afforded a new examination in order to determine the present state of his heart disorder.

Finally, as the Veteran has previously alleged that his service-connected disorders interfere with his ability to maintain employment, he should be afforded a VA examination in order to determine whether his service-connected disorders, alone or combined, render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to include any and all VA medical center records dated after August 25, 2008.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO must undertake appropriate efforts to obtain and associate with the claims file a complete copy of the Veteran's Social Security Administration disability determination as well as all associated medical records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO should schedule the Veteran for cardiology examination with a physician to determine the current level of severity of his atherosclerotic heart disease status post inferior wall myocardial infarction, old atypical angina pectoris, with normal left ventricular function.  The claims file must be made available to the examiner in conjunction with the examination.

In accordance with the latest AMIE worksheets for rating heart disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder.  A complete rationale for any opinions expressed must be provided.  The physician is to determine the workload the Veteran's heart can perform without dyspnea, fatigue, angina, dizziness or syncope.  The examiner must report any evidence of left ventricular dysfunction and the appellant's ejection fraction.  

The examiner is requested to provide a copy of their curriculum vitae.

4.  The Veteran should be afforded a VA examination in order to determine whether his service-connected disorders alone render him unemployable.  

5.  The Veteran is to be notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  The AMC/RO should review the examination reports and medical opinions to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO should readjudicate the increased rating claim, to include an analysis as to whether the Veteran is totally unemployable due to his service-connected disabilities alone.  If either benefit is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

